Case: 14-14673     Date Filed: 10/21/2015    Page: 1 of 2

                                                               [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 14-14673
                           ________________________

                    D.C. Docket No. 5:13-cv-00113-ACC-PRL



AMY YOUNG,
as Co-Personal Representative of the
Estate of Andrew Lee Scott, deceased,
JOHN SCOTT,
as Co-Personal Representative of the
Estate of Andrew Lee Scott, deceased,
MIRANDA MAUCK,
individually,

                                                                Plaintiffs-Appellants,

                                        versus

GARY S. BORDERS,
in his official capacity as Sheriff of Lake County, Florida,
RICHARD SYLVESTER,
in his individual capacity,

                                                               Defendants-Appellees.

                           ________________________

                    Appeal from the United States District Court
                        for the Middle District of Florida
                          ________________________

                                 (October 21, 2015)
                Case: 14-14673       Date Filed: 10/21/2015       Page: 2 of 2

Before TJOFLAT and HULL, Circuit Judges, and HALL, ∗ District Judge.

PER CURIAM:

       After review of the record and with the benefit of oral argument by counsel

for the parties, this Court finds no reversible error in the district court’s September

18, 2014 order (1) granting defendants Sheriff Gary S. Borders and Deputy

Richard Sylvester’s motion for summary judgment with respect to all of plaintiffs

Amy Young, John Scott, and Miranda Mauck’s 42 U.S.C. § 1983 claims against

Sheriff Borders, in his official capacity as Sheriff of Lake County, Florida, and

Deputy Sylvester, in his individual capacity, and state law claims for wrongful

death of the decedent, Andrew Scott, assault of Mauck, and false imprisonment of

Mauck, and (2) denying plaintiffs Young, Scott, and Mauck’s motion for partial

summary judgment with respect to their § 1983 claims against defendant Borders.

We echo the district court’s expression of sympathy for the plaintiffs’ loss, but

while the facts of this case are tragic, we can find no reversible error in the district

court’s ultimate qualified immunity rulings. Accordingly, we must affirm the

district court’s final judgment in favor of the defendants on all of plaintiffs’ claims.

       AFFIRMED.




       ∗
       Honorable J. Randal Hall, United States District Judge for the Southern District of
Georgia, sitting by designation.
                                              2